      Case 1:20-cv-00815-DAD-JLT Document 12 Filed 01/12/21 Page 1 of 2


Todd M. Friedman (SBN 216752)
Adrian R. Bacon (SBN 280332)
LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21550 Oxnard St. Suite 780,
Woodland Hills, CA 91367
Telephone: 323.306.4234
Facsimile: 866.633.0228
Email: tfriedman@toddflaw.com
Email: abacon@toddflaw.com
Attorneys for Plaintiff

                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA
REBEKAH KEARN,                             Case No.: 1:20-cv-00815-NONE-JLT
Plaintiff,
       vs.                                 NOTICE OF SETTLEMENT

SYNCHRONY BANK, Does 1-10
inclusive,
Defendant.


       NOW COME THE PLAINTIFF by and through her attorneys to
respectfully notify this Honorable Court that this case has settled. Plaintiff
requests that this Honorable Court vacate all pending dates and allow sixty (60)
days for the parties to file dispositive documentation. Plaintiff respectfully
requests that the Court retain jurisdiction over this matter until fully resolved.
       Respectfully submitted this January 12, 2021

                Respectfully submitted,

                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.

                                       By: s/Adrian R. Bacon
                                           Adrian Bacon, Esq.
                                           Attorney for Plaintiff


                                 NOTICE OF SETTLEMENT
                                          -1-
      Case 1:20-cv-00815-DAD-JLT Document 12 Filed 01/12/21 Page 2 of 2



Filed electronically on this 31st Day of January, 2020, with:
United States District Court CM/ECF system
Notification sent electronically via the Court’s ECF system to:


Honorable judge of the
United States District Court of California
And all counsel registered on ECF.



                                     This 12th day of January, 2021

                                     By: s/Adrian R. Bacon
                                         Adrian Bacon, Esq.
                                         Attorney for Plaintiff




                               NOTICE OF SETTLEMENT
                                        -2-
